UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7825



ROBERT VIZZINI,

                                            Petitioner - Appellant,

          versus


WARDEN, MARYLAND HOUSE OF CORRECTION,

                                             Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-1359-8-AW)


Submitted:   April 28, 2004                    Decided:   May 6, 2004


Before WIDENER, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Lawrence Gitomer, LAW OFFICE OF MARK GITOMER, Owings Mills,
Maryland, for Appellant. Ann Norman Bosse, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Robert Vizzini, a Maryland inmate, seeks to appeal the

district       court’s       order      granting        Respondent’s           motion       for

reconsideration and dismissing as untimely Vizzini’s petition filed

under 28 U.S.C. § 2254 (2000).             An appeal may not be taken from the

final order in a habeas corpus proceeding unless a circuit justice

or    judge    issues    a   certificate         of    appealability.             28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                                   28 U.S.C.

§    2253(c)(2)    (2000).         A    prisoner      satisfies        this    standard      by

demonstrating       that     reasonable       jurists          would      find      that    his

constitutional      claims        are   debatable       and    that     any      dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                 We have independently reviewed the

record   and     conclude      that     Vizzini       has    not   made    the      requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We   dispense       with       oral   argument because the

facts    and    legal    contentions       are     adequately        presented         in   the

materials      before    the      court    and     argument        would      not    aid    the

decisional process.

                                                                                    DISMISSED


                                          - 2 -